Citation Nr: 0215633	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  96-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for scars of the back.  

(The issue of an increased rating for the service-connected 
residuals of a shell fragment wound of the left knee, 
currently evaluated as 20 percent disabling, will be the 
subject of a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 decision by the RO that denied 
service connection for scars of the back.  

In October 1999, the veteran failed to appear for a personal 
hearing in Washington, D.C., before a Member of the Board.  

In December 1999 and March 2001, the Board remanded the case 
to the RO for additional development of the record.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

It is noted that the Board is undertaking additional 
development on the issue of an increased rating for service-
connected residuals of a shell fragment wound of the left 
knee, currently evaluated as 20 percent disabling, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002).)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.  



FINDING OF FACT

There is no convincing evidence of record showing that the 
veteran currently has scars of the back that are related to 
an injury or other event in active service.  



CONCLUSION OF LAW

The veteran is not shown to have scars of the back due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1968 to December 
1969.  A careful review of the service medical records shows 
that, in June 1969, while in the Republic of Vietnam, the 
veteran sustained shell (B-40 rocket) fragment wounds to the 
left arm, left shoulder, right leg and both thighs.  

On a December 1969 physical examination for separation 
purposes, the veteran's skin was evaluated as normal.  On a 
December 1969 Report of Medical History, a fragment wound of 
the left leg was noted.  The veteran's DD Form 214 indicates 
that he received a Purple Heart for his injuries.  

In August 1970, the RO received the veteran's claim of 
service connection for shrapnel wounds of the left knee, 
right thigh and buttocks.  

On an October 1970 VA examination, there were scars noted in 
the left shoulder and buttocks, and additional residuals were 
noted in the left knee and right thigh.  The diagnoses were 
those of residuals of shell fragment wounds of the left knee, 
right thigh, buttocks and left shoulder.  There was no 
reference to shell fragment wound residuals of the back.  

In a December 1970 decision, the RO granted service 
connection for residuals of a shell fragment wound to the 
left knee, right thigh, scars over the buttocks and scarring 
over the left shoulder.  

In July 1995, the RO received the veteran's claim of service 
connection for scars on the back.  

In an August 1995 statement, the veteran indicated that the 
scars on his back were located in the upper right shoulder 
area and in the lower back area, slightly to the left of 
center.  

In a January 1996 decision, the RO denied service connection 
for scars of the back and for scars of the right shoulder.  

At a June 1996 hearing at the RO before a Hearing Officer, 
the veteran testified that he had scars on his back that were 
the result of shell fragment wounds from a B-40 rocket.  He 
said that the scars were located in the area of his right 
shoulder and in the center of his back.  He believed that 
these wounds were not noted in service due to the severity of 
other wounds that he received at the time.  He described the 
nature of these scars and the symptoms associated with them.  
He indicated that he ordinarily did not seek treatment for 
the scars when they became "infected."  

In a December 1999 decision, the Board determined that the 
veteran's claim of service connection for scars of the back 
was plausible and capable of substantiation.  The Board then 
remanded the case to the RO for additional development of the 
issue.  

In a January 2000 letter, the RO requested the veteran to 
furnish additional information concerning treatment for the 
scars on his back, along with another disability.  The 
veteran responded later that month that he received his 
medical treatment from VA (he did not indicate dates of 
treatment or conditions treated).  

On a March 2000 VA skin examination, the veteran reported 
that he had a few scars that were the result of shrapnel.  He 
indicated that one was on his mid-back and occasionally 
irritated him and swelled.  (He also described scars on each 
knee.)  

On examination, there was a hyperpigmented area on the mid-
back, containing a firm subcutaneous mobile, nontender 
nodule.  (Knee scars were also described.)  The examiner 
noted that the veteran had scars and possibly an extensive 
intraduct component (EIC).  Further, the examiner stated that 
there was no limit to the veteran's daily activity.  It was 
also noted that the veteran was scheduled for surgical 
excision for the EIC versus foreign body on his back and 
would return to surgery in April 2000.  (A handwritten note 
indicates that the surgical appointment was canceled, with no 
reason given.)  Color photographs of the veteran's back were 
included with the examination report.  

On an April 2000 VA orthopedic examination, the examiner 
stated that the veteran reported having sustained a shrapnel 
wound in service, wherein there was an explosion from behind 
and he was struck in the left knee, right thigh, and several 
areas around the right side of the back including an area at 
the right trapezius region and an area right below the right 
shoulder blade.  

On examination, there was a 1/4 inch circular pigmented scar 
approximately 1/2 inch below the bottom of the right scapula 
approximately 1/2 inch lateral to the midline at approximately 
T10, in the right paraspinal area/infrascapular area.  There 
was a palpable nodular and firm foreign body, not 
incompatible with, and typical of a metal fragment, probably 
shrapnel, in that area.  

The impression was that of retained shrapnel through gunshot 
wound/shrapnel wound right paraspinal area beneath right 
shoulder blade.  The examiner commented that the veteran's 
local discomfort could be treated by local excision of the 
retained foreign body.  

In March 2001, the Board remanded the case to the RO for 
additional development.  

In a June 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA) and about its 
duties under the Act, specifically its duty to notify him 
about his claim and its duty to assist him in obtaining 
evidence for his claim.  

On a February 2002 VA skin examination, the veteran reported 
that the scars at issue were related to a shrapnel injury 
that he sustained in service in 1969.  He denied having any 
symptoms associated with his scars at that time.  The 
examiner reviewed the service medical records, particularly 
citing to those reports regarding shell fragment injuries.  

On examination, there was a 1.5 cm. by 0.5 cm. scar lateral 
to the right scapular area of the shoulder which was slightly 
hyperpigmented.  There was also a 1 cm. by 1 cm. oval scar on 
the right shoulder which was hyperpigmented.  Neither of 
these scars disclosed any evidence of tenderness, adherence, 
ulceration or breakdown, underlying tissue loss, 
inflammation, edema or keloid formation.  

In the assessment, the examiner stated that the veteran's 
present scars would not appear consistent with the 
description of the shrapnel wounds he had sustained in 1969.  
The examiner stated that some of the scars on his back might 
have been consistent with possible insect bite or 
folliculitis and that it was difficult to tell at this point.  
The examiner stated that one scar on the veteran's back was 
consistent with dermatofibroma.  Color photographs of the 
veteran's back were included with the examination report.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
January 1996 Rating Decision, Statement of the Case (in March 
1996), Supplemental Statements of the Case (in February 1997, 
October 2000, September 2001, and June 2002), and in a letter 
sent to the veteran in June 2001, the RO has notified him of 
the evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA examinations 
(in March 2000 and February 2002) regarding the issue at 
hand.  

Additionally, the RO has provided the veteran with the 
opportunity for a hearing; he appeared for a hearing at the 
RO in June 1996 but failed to appear for a hearing in 
Washington, D.C., in October 1999.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, the veteran contends that he has scars on his 
back that were the result of shell fragment wounds from a B-
40 rocket explosion in service.  However, the service medical 
records do not show any treatment for wounds of the back.  

Furthermore, while there is service medical evidence of shell 
fragment wounds to left arm, left shoulder, right leg and 
both thighs, there is no clinical finding or diagnosis of a 
shell fragment wound of the back during service.  

Moreover, the post-service medical records on review from VA 
do not show any treatment for or diagnosis of scars resulting 
from shell fragment wounds during service.  There were no 
scars or other residuals of shell fragment wounds of the back 
noted on an October 1970 VA examination.  

Nearly 30 years later, on a March 2000 dermatologic VA 
examination, scars in the mid-back region were noted, but the 
examiner was uncertain if they represented an EIC or a 
foreign body (he did not speculate on whether the possible 
foreign body could be a shell fragment from service).  

On an April 2000 VA orthopedic examination, the veteran 
reported sustaining shrapnel injuries to various parts of his 
body, including in the back near the right shoulder region.  
Two scars were noted and a foreign body was palpable, which 
the examiner found typical of a metal fragment, probably 
shrapnel.  The examiner diagnosed retained shrapnel from a 
gunshot in the right paraspinal area.  

As there was ambiguity in the record with regard to the 
nature and likely etiology of the claimed scars of the back, 
the RO sought an additional VA examination in February 2002.  
A skin specialist noted two hyperpigmented scars in the right 
shoulder/right scapular areas, but opined that the scars were 
not consistent with shrapnel wounds from service.  Instead of 
relating the scars to a service injury, the examiner found 
that they were consistent with insect bites, folliculitis and 
dermatofibroma.  

The Board finds the opinion of the February 2002 VA examiner 
very persuasive.  It appears that that examiner is the only 
medical professional who reviewed the veteran's entire 
medical record, particularly the various shell fragment 
wounds sustained in service, in order to offer an opinion.  

In addition, the February 2002 VA examiner is a specialist in 
matters pertaining to the skin, whereas the April 2000 VA 
examiner is an orthopedist who it appears incorporated the 
veteran's recitation of his history into a medical conclusion 
regarding the etiology of the scars of the back.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

It is also significant that when the veteran originally filed 
a claim for service connection in August 1970, he claimed 
residuals of shrapnel wounds in various areas of his body, 
but did not specify his back.  

Although the veteran asserts that his scars of the back are 
attributable to shell fragment injuries in service, he, as a 
lay person, is not competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In that regard, the Board notes that, when a veteran engages 
in combat with the enemy and alleges that a disability is due 
to an injury in combat, his lay assertion will generally 
suffice to establish that the injury occurred in combat, even 
in the absence of an official record of such.  38 U.S.C.A. § 
1154(b); Kessel v. West, 13 Vet. App. 9 (1999); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In addition to such relaxed evidentiary requirement in a 
combat situation, as to the element of in-service occurrence 
of an injury, service connection requires sufficient medical 
evidence of a current diagnosis and medical evidence linking 
it to service.  Id.  

However, in this case where the veteran engaged in combat, 
even if the veteran's assertions of having sustained shell 
fragment wounds to the back during service are accepted as 
true, despite the lack of objective medical evidence of such, 
there is no convincing evidence to show that he currently has 
scars of the back that are related to an injury or other 
event in service.   

After careful consideration of all the evidence, the Board 
concludes that there is no basis for relating the veteran's 
scars of the back to service, particularly given the absence 
of findings in service and on examination within a year 
following discharge from service, and given the findings of 
the most recent and comprehensive VA medical examination.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current scars of the back became manifest years 
after his service and has not been medically linked to 
service.  The condition was not due to disease or injury 
which was incurred in or aggravated by service.  

As the preponderance of the evidence is against the veteran's 
claim of service connection for scars of the back, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for scars of the back is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

